In a proceeding pursuant to Family Court Act article 10, the maternal grandmother appeals from an order of the Family Court, Westchester County (Schauer, R.), dated April 18, 2005, which, after a hearing, extended the placement of the child Anthony O. with the Westchester County Depart*592ment of Social Services for a period of one year. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal from so much of the order as extended the placement of the child is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order as extended the placement of the child must be dismissed as academic because the order appealed from expired by its own terms on February 5, 2006 (see Matter of Anthony O., 22 AD3d 670 [2005]; Matter of Anthony O., 8 AD3d 573 [2004]). We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeal from so much of the order as approved the permanency plan. Accordingly, counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Florio, J.P., Crane, Goldstein and Spolzino, JJ., concur.